Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election without traverse of Group I and of Species 1.a, and 2.a in the reply filed on 03/05/2021 is acknowledged.  
Claims 1,2,4,6 are pending and the remaining claims are withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2 and 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koederitz et al. (US 20060162962 A1,” Koederitz”) in view of McClung (US 20110280104 A1, “McClung”).
Regarding claim 1, Koederitz in figures 1C and 2 discloses an apparatus comprising: a system (100) for monitoring operational health (Fig.1C and ¶0027-¶0028 through different sensors any failure in the system is monitored) of a top drive (72) operable to rotate a drill string (20) at a wellsite (wellbore 36 in wellsite), wherein the system comprises: a sensor (55) operatively connected with and/or disposed in association with the top drive (72) and operable to facilitate determination of a sensor measurement of an operational parameter (¶0036- torque) of the top drive (72); and a processing device (50) comprising a processor (CP) and a memory (Memory of CP) storing computer program code (¶0036- computer CP calculates three differentiated mechanical specific energies, drillstring mechanical specific energy, bit mechanical specific energy, and surface mechanical specific energy, and then decides whether to provide alarms and/or to execute control programs to control various aspects), wherein the processing device (50) is communicatively connected with the sensor (¶0034,¶0036 and 66-sensors 51-57 all provide data for calculation in processor via input device 58); and wherein the 

Koederitz fails to disclose a loading device detachably connected to a drive shaft of the top drive and operable to impart a load to a motor of the top drive and the processing device is communicatively connected with the loading device.

However, McClung in figure 5 teaches a similar system (100) a loading device (72b) detachably (¶0163) connected to a drive shaft of the top drive (72a) and operable to impart a load to a motor of the top drive (72a) and the processing device (CP) is communicatively connected with the loading device (72 b).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use McClung’s loading device for Koedeitz’s monitoring system. One of ordinary skill in the art knows in the process of drilling a well, it is advantageous to use a loading device for the benefits of balancing or nullifying torque (McClaung -¶0164 and¶0030), more stable operations (¶0029), and/or any other reasons suggested by McClaung (¶0006-¶016) make the system more stable and more reliable. Besides a detachable connection has the benefit of facilitating to remove the loading device from the top drive in case a repair or maintenance is needed as suggested by McClaung (¶0163).  
.


Regarding claim 2, Koederitz fails to disclose the rotational operation comprises operating the motor at a constant rotational speed and a constant torque, and wherein the load imparted by the loading device is maintained at a constant level.

However, McClung in ¶0125 and ¶0127 teaches the rotational operation comprises operating the motor (76a) at a constant rotational speed and a constant torque, and wherein the load imparted by the loading device (76b) is maintained at a constant level (¶0125- top drives both are controlled in a constant velocity and acceleration or torque.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to operate at constant rotational speed and torque so the loading device maintained constant as taught by McClung’s for monitoring system of Koederitz . One of ordinary skill in the art would know the benefit of no need or minimal need for overshooting of the destination position and therefore easier operation as suggested by McClaung (¶0127).

Regarding claim 5, Koederitz further discloses the sensor (55) measurement is or comprises a rotational speed measurement (¶0036) and the operational parameter is or comprises rotational speed of the motor (top drive motor 72) or the drive shaft. 

Regarding claim 6, Koederitz fails to disclose the loading device is or comprises at least one of:
an electric motor; an electric generator; a mechanical brake; a hydraulic brake; a rotary table for rotating the drill string; and a torqueing device for making up and breaking out pipe connections.
However, McClaung in fig.17 and ¶0164 teaches the loading device (50 b) is or comprises at least one of: an electric motor (loading device 50b is another top drive).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use McClaung’s loading device for Koederitz’s monitoring system. One of ordinary skill in the art would know the benefit of balancing and/or for nullifying or reducing reactive torque from the top drive as suggested by McClaung (¶0164) and therefore to have a more stable and reliable system.

Conclusion
The prior art made of record and not relied upon are considered pertinent to applicant's disclosure US -20120173218-A1 for adding a rotary table as loading device and US-20190106979-A1, US-20170370203-A1 , US-20190100987-A1 for teaching different sensor measurements of top drive, and  US 20060081399 for teaching a constant rotational speed of drill string motor.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fatemeh E. Nia whose telephone number is (469)295-9187.  The examiner can normally be reached on 9:00 am to 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


FATEMEH NIA
Examiner
Art Unit 2856



/FATEMEH ESFANDIARI NIA/            Examiner, Art Unit 2856       

/PETER J MACCHIAROLO/            Supervisory Patent Examiner, Art Unit 2856